An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SueREME COURT
OF
NEVADA

CLERK‘S ORDER ‘
‘ (mm? W!

IN THE SUPREME COURT OF THE STATE OF NEVADA

AD AMERICA, me, A NEVADA f N0. 66556
CORPORATION,
Appellant,
VS.
THE STATE OF NEVADA F i g. E D
DEPARTMENT OF
TRANSPORTATION, “’5 “5 2‘35

 

Resgondehnt. w_ M E KLINDEMggIJRT -
IV
ORDER DISMISSING APPEAL  

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their own costs
and attnrney fees. NRA}? 142(k));

It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE  LENDEW :4
BY:

cc: Hon. Ronald J . Israel, District Judge
Stephen E. Haberfeld, Settlement Judge
Law Ofﬁces of Brian C. Padgett
Chapman Law Firm, P.C/Las Vegas
Attorney Generall’l‘ransportation Divisian/Careen City
Attﬂrney GenerallLas Vegas
Chapman Law Firm, RCJReno
Eighth District Cnurt Clerk

 

a \t’oISPJ’MS